Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                    Cancelled Claims
Claims 27 and 28 have been cancelled.


                                                     Claims Rejected
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


     Claim(s) 1-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martin 2016/0307042.
     With respect to claim 1, Martin teaches an image recognition system  for entering an athlete at a sporting event, see figure 2 and para. 4.  Martin teaches a camera  106 (para. 23) to capture the sporting event commencement; an athlete database 104 (para. 20) configured to store a profile image 110 (see para. 22) prior to the commencement of the event. Martin teaches  a processor 102 (see para. 21) comparing the profile of the 

With respect to claim 2,  the athlete can register just prior to the event without a pre-registration, see para. 25.

     With respect to claim 3,  at para. 25, the athlete registers without a bib.

     With respect to claim 5, at para. 25, the athlete registers without an RFID tag.

     With respect to claim 6, at para. 33, lines 5-7, the processor compares the profile image with the commencement image solely.

     With respect to claim 7,  at para. 33, 13-20, Martin teaches the processor is configured to detect facial features.

With respect to claim 8, Martin teaches the use of facial recognition, see para. 33, lines 7-11.

With respect to claim 9, Martin teaches receiving athlete payments, see para. 26, line 5.



With respect to claim 11, Martin teaches a first camera 106a at the start of the race and camera 106b at the end of the race. See para. 27. There are other cameras for taking pictures during the race. 

With respect to claim 12, Martin teaches  the use of WIFI and Bluetooth regarding the camera transmission, see para. 28.

With respect to claim 13, Martin teaches  a method for recognizing an athlete in a sporting event comprising the method of: capturing  a digital profile of the athlete prior to the event, see camera 106 at para. 23.   Martin teaches  a processor 102 which identifies the athlete in the image profile.  Martin teaches registering the athlete at para. 25. 
    	 With respect to claim 14, Martin teaches using image recognition technology, see para. 38, lines 10-18. See also para. 31.
	
    	 With respect to claim 15, Martin teaches using facial recognition, see para. 28, lines 10-18.




    	 With respect to claim 18, Martin teaches  a sporting event timed  that begins with the commencement of the athlete in the event, see para. 35 especially lines 15-22.

With respect to claims 19 and 20,   the athlete is charged an entry fee for  the event. The athlete can register at the commencement of the event or while the event is occurring assuming that the athlete’s profile information has been previously stored. See paras. 25 and  26.

With respect to claim 21, Martin teaches measuring the head position of the athlete which includes the chine, see par. 34, lines 1-4. See also para. 31.

With respect to claim 22, Martin teaches possibly capturing the torso of the athlete which includes the waist of the athlete. See para. 34, lines 1-4. See also para. 31.

With respect to claim 23, Martin teaches a pre-registration check by comparing the profile  and commencement image, see para. 33, lines 5-7, see para. 35, lines 14-23,  and see also para. 36, lines 5-10.



With respect to claim 25, Martin suggests that part of the athlete profile information, (as taught at para. 22), could be prior attended sports events wherein such may have an impact on the cost of participating in the event. 
    	 With respect to claim 26, Martin teaches a camera 106 for capturing  an athlete at a sports event.  Cameras 106a are cameras used at the start of the event and cameras 106b are used at the finish of the event.   Martin also teaches an athlete database 104, see para. 20 to store a profile of the athlete prior to the commencement of the event.  Martin teaches a processor 102, see para. 21,  for registering an athlete, see para. 25, based on a comparison between a profile image and a commencement image,  para. 33, lines 5-7.


Claim(s) 4 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Martin ‘042.

     With respect to claim 4,  at para. 25, the athlete registers without wearing a chip but could use one according to para. 35, lines 46-58. Furthermore,  the athlete is charged when they attend a registration event, see paragraphs 25 and 26.
     With respect to claim 16, Martin teaches entering athlete data which does not include a wearable chip, see para. 38, lines 10-18.  But, Martin teaches where  a chip maybe 

     The first of which is described at paras. 25 and 26. Here it states that  the user participating in a sports event, will attend a registration event prior to the athletic event.  At the registration event, the user “…may make a payment as part of the registration process.”    The broad language used in Martin suggests that the user can be charged when they are present at the registration event. Such language suggest other methods in which payments for registration can be made.  Under the second scenario, Martin clearly alerts the public that, “….steps above may be performed in a different order, varied, or some steps added or omitted entirely without departing from the scope of the disclosure.”  
 Moreover, the applicant has chosen to delete the requirement that a chip is not used. So the amendment now allows the use of a chip which makes the claimed registration obvious in view of Martin. 
     While Martin ‘042 does not specifically make reference to charging the athlete  at certain event lines, it would have been obvious or understood by one of ordinary skill in the art, at the time the invention was made,  to charge the athlete a fee at the event line at a registration. 
     In alternative,  Martin refers to “Examples of secondary methods include the use of a chip…”
 In paragraph 36, toward the middle of the paragraph, Martin clearly states that an athlete may pre-register their chip device or register it onsite. The chip allows  the 
     Because the specification teaches that other steps may be added or omitted, performed in a different order or varied without departing from the scope of  the invention,  it would have been obvious, as set forth in the Martin specification,  that a chip may be used to monitor the athlete either at the registration area or the starting area for the athletic event so as to be charged. 



                                                Examiner’s Remarks
      In the second paragraph of page 6 of the Remarks, applicant contends that Martin ‘042 does not disclose a processor configured to register an athlete based on  a commencement image and a profile image.  The Examiner respectfully disagrees.  Martin does teach the claimed feature. Paragraph 21 of Martin ‘042 clearly sets forth processor 102 which could be a part of a laptop or other control circuitry. Moreover, the examiner’s office action, at the bottom of page 2 and bridging page 3, clearly identified  the processor 102 and that it was used for comparing  the profile image  of the athlete with the commencement image (see para. 23, lines 5-7) and that based on the comparison,  the athlete could be registered, see paragraphs 25 and 26.  
     Applicant’s arguments are unpersuasive since the applicant has  failed to  address the elements used in the rejection which showed support for the reading of  the claim.  
The applicant failed to refute processor 102, and the commencement image and profile images set forth in Martin for registering the athlete. 

     As to claims 4 and 16, applicant has amended these claims to recite charging the athlete with a fee once they have crossed an event line.  This limitation is inherent in view of  Martin and is somewhat broad as to how it is interpreted.   There are two scenarios  where Martin teaches the claimed feature.  The first of which is described at paras. 25 and 26. Here it states that  the user participating in a sports event, will attend a registration event prior to the sports event.  At the registration event, the user “…may make a payment as part of the registration process.”    The broad language used in Martin suggests that the user can be charged when they are present at the registration event. Such language suggest other methods in which payments for registration can be made.  Under the second scenario, Martin clearly alerts the public that, “….steps above may be performed in a different order, varied, or some steps added or omitted entirely without departing from the scope of the disclosure.”  Hence,  at page 4 of the Martin reference, roughly 3/4th the way through para. 35, Martin teaches  the use of alternative identification of the athlete as they are crossing the line at the commencement of the race.  Martin refers to “Examples of secondary methods include the use of a chip…”
 In paragraph 36, toward the middle of the paragraph, Martin clearly states that an athlete may pre-register their chip device or register it onsite. The chip allows  the athlete to be tracked at various locations  during the event. Therefore, Martin states that 
     Because the specification teaches that other steps may be added or omitted, performed in  a different order or varied without departing from the scope, the Martin specification suggests that a chip may be used to monitor the athlete either at the registration area or the starting area for the athletic event so as to be charged.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME GRANT II whose telephone number is (571)272-7463.  The examiner can normally be reached on M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEROME GRANT II/Primary Examiner, Art Unit 2664